DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “set of parameter” (line 9) should read “set of parameters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 16 recite “a classifying algorithm” which is considered to be a genus. The specification and dependent claims 9, 11, and 20 give species of the classifying algorithm by reciting that the algorithm includes a metric of spasticity and metric of rigidity. This does not amount to a representative number of classifying algorithms to claim the genus.  See MPEP § 2163 II A 3 ii and MPEP § 2163.03 V.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the limitations “obtaining raw data”, “processing the raw data”, “obtaining a set of parameters”, “obtaining a classification result”, and “assessing a limb movement property”, wherein these functions of the claim can be performed in the mind or by hand.
“obtaining raw data” can be performed in the mind or by hand by merely observing or looking at collected data (the PVRM collects the raw data 720, including acceleration and gyroscopic values, from inertial measurement units (IMU's) and patient information (Applicant’s Specification, Paragraph [0071]))
“processing the raw data” can be performed in the mind or by hand by manually computing the raw data using known equations for at least limited amounts of data (The joint angular position (θ) and velocity (ω) may be computed using the readings of the IMUs of the main module (IMU 1) and moving module (IMU 2) shown in FIG. 14. Each IMU outputted a unit quaternion vector (q) that contained four values (a, b, c, d, where a defines the amount of rotation and b, c, d defines the axis of rotation in the 3D Cartesian space) to quantify rotation relative to the reference frame of the IMU (i, j, k) in Equation 1 (Applicant’s Specification, Paragraph [00109]))
“obtaining a set of parameters” can be performed in the mind or by hand by manually computing the raw data using known equations for at least limited amounts of data (The joint angular position (θ) and velocity (ω) may be computed using the readings of the IMUs of the main module (IMU 1) and moving module (IMU 2) shown in FIG. 14. Each IMU outputted a unit quaternion vector (q) that contained four values (a, b, c, d, where a defines the amount of rotation and b, c, d defines the axis of rotation in the 3D Cartesian space) to quantify rotation relative to the reference frame of the IMU (i, j, k) in Equation 1 (Applicant’s Specification, Paragraph [00109])) and identifying characteristics of the processed data indicative of muscle condition (a set of parameters may include key outcome parameters that identify characteristics of the muscle condition (Applicant’s Specification, Paragraph [0083]))
“obtaining a classification result” can be performed in the mind or by hand by manually computing a metric of spasticity using at least limited amounts of data (Spasticity may be categorized into different levels depending on the severity according to a spasticity-classifying algorithm, so as to obtain a spasticity- classification result. In one implementation, the spasticity-classifying algorithm may include a defined Metric of Spasticity (MOS) (Applicant’s Specification, Paragraph [0090]))
“assessing a limb movement property” can be performed in the mind or by hand by merely observing a lookup table of known quantities and mentally comparing the value of MOS (The calculated value of MOS may be compared to the lookup table and determine the spasticity-classification result based on the lookup table and the value of MOS (Applicant’s Specification, Paragraph [0093]))
The claim fails to recite any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two. The claim as a whole does not amount to significantly more than the judicial exception at Step 2B, as in spite of the claim recites that the raw data is obtained by conducting a test protocol with a position, velocity, and resistance meter (PVRM), this limitation is considered to be well understood, routine, and conventional, as disclosed by Giuffrida (US-20130123666-A1; Various embodiments of the present invention may include a sensor for measuring a subject's external body motion. Many types of sensors are known by those skilled in the art for measuring external body motion. These sensors include but are not limited to accelerometers, gyroscopes, magnometers, resistive bend sensors, load cells, combinations thereof, and the like. The part of the body wearing the sensor and being measured for motion may be a limb (as at a wrist, ankle, heel, thigh, or finger) or may be the trunk of the body (as at a shoulder, waist, or torso) or according to other techniques known to those skilled in the art (Giuffrida, Paragraph [0056])). Morever, the claim further recites the limitations of “obtaining raw data from the PVRM”, which is considered to be an insignificant extra-solution activity that amounts to mere data gathering (MPEP 2106.05(g)(3)), and “transmitting the raw data from the PVRM to an electronic device”, which is considered to be generic computer function (MPEP 2106.05(d)(II)). As such, the claim is not patent eligible.
Dependent claim 2 incorporates the abstract idea of claim 1 therein, wherein claim 2 merely further limits the abstract idea by further defining what the raw data comprises.
Dependent claim 3 incorporates the abstract idea of claim 2 therein, wherein claim 3 merely further limits the abstract idea by further defining what the raw data comprises.
Dependent claim 4 incorporates the abstract idea of claim 1 therein, wherein claim 4 merely further limits the abstract idea by further defining what the processed data comprises.
Dependent claim 5 incorporates the abstract idea of claim 1 therein, wherein claim 5 merely further limits the abstract idea by further defining what the parameters comprise.
Dependent claim 6 incorporates the abstract idea of claim 1 therein, wherein claim 6 further discloses calibrating the PVRM, wherein this limitation is considered to be well understood, routine, and conventional by Stein (US-20140277542-A1; Note that the accelerometer can be calibrated with respect to a horizontal and vertical reference. The horizontal reference can be a table top, while the vertical reference can be perpendicular to the table top. A detailed discussion of accelerometers is not included since it is well known by one of ordinary skill in the arts (Stein, Paragraph [0194])) and Sobolewski (US-8467979-B2; Sensor calibration may be needed to assure that proportional response to the pressure force. Such calibration can be implemented in many different ways known to those skilled in the art. In the illustrated embodiment, if such calibration is needed, the microcontroller 46 is used to accomplish this calibration function (Sobolewski, Col 4, lines 20-26)).
Dependent claim 7 incorporates the abstract idea of claim 1 therein, wherein claim 7 discloses displaying and recording the set of parameters; however, this limitation is considered to be generic computer function (MPEP 2106.05(d)(II)).
Dependent claim 8 incorporates the abstract idea of claim 1 therein, wherein claim 8 merely further limits the abstract idea by further defining the functions of obtaining the classification result according to the classifying algorithm to be performed in the mind or by hand.
Dependent claim 9 incorporates the abstract idea of claim 8 therein, wherein claim 9 merely further limits the abstract idea by further defining a spasticity-classifying algorithm.
Dependent claim 10 incorporates the abstract idea of claim 9 therein, wherein claim 10 merely further limits the abstract idea by further defining the spasticity-classification result.
Dependent claim 11 incorporates the abstract idea of claim 10 therein, wherein claim 11 merely further limits the abstract idea by further defining a rigidity-classifying algorithm.
Dependent claim 12 incorporates the abstract idea of claim 11 therein, wherein claim 12 merely further limits the abstract idea by further defining the rigidity-classification result.
Dependent claim 13 incorporates the abstract idea of claim 1 therein, wherein claim 13 merely further limits the PVRM without giving any structure, such that the PVRM still remains well understood, routine, and conventional.
Dependent claim 14 incorporates the abstract idea of claim 13 therein, wherein claim 13 merely further limits the PVRM by separating individual components of the PVRM into the primary module and the secondary module, however as the limitation fails to provide any structural language, the PVRM is still considered to be well understood, routine, and conventional.
Dependent claim 15 incorporates the abstract idea of claim 1 therein, wherein claim 15 merely further limits the PVRM without giving any structure, such that the PVRM still remains well understood, routine, and conventional. Claim 15 further limits the insignificant extra-solution activity of data gathering by limiting where the data is collected from, thus failing to amount to significantly more than the abstract idea as a whole.

Claim 16 recites the limitations “obtain raw data”, “process the raw data”, “obtain a set of parameters”, “obtain a classification result”, and “assess a limb movement property”, wherein these functions of the claim can be performed in the mind or by hand.
“obtain raw data” can be performed in the mind or by hand by merely observing or looking at collected data (the PVRM collects the raw data 720, including acceleration and gyroscopic values, from inertial measurement units (IMU's) and patient information (Applicant’s Specification, Paragraph [0071]))
“process the raw data” can be performed in the mind or by hand by manually computing the raw data using known equations for at least limited amounts of data (The joint angular position (θ) and velocity (ω) may be computed using the readings of the IMUs of the main module (IMU 1) and moving module (IMU 2) shown in FIG. 14. Each IMU outputted a unit quaternion vector (q) that contained four values (a, b, c, d, where a defines the amount of rotation and b, c, d defines the axis of rotation in the 3D Cartesian space) to quantify rotation relative to the reference frame of the IMU (i, j, k) in Equation 1 (Applicant’s Specification, Paragraph [00109]))
“obtain a set of parameters” can be performed in the mind or by hand by manually computing the raw data using known equations for at least limited amounts of data (The joint angular position (θ) and velocity (ω) may be computed using the readings of the IMUs of the main module (IMU 1) and moving module (IMU 2) shown in FIG. 14. Each IMU outputted a unit quaternion vector (q) that contained four values (a, b, c, d, where a defines the amount of rotation and b, c, d defines the axis of rotation in the 3D Cartesian space) to quantify rotation relative to the reference frame of the IMU (i, j, k) in Equation 1 (Applicant’s Specification, Paragraph [00109])) and identifying characteristics of the processed data indicative of muscle condition (a set of parameters may include key outcome parameters that identify characteristics of the muscle condition (Applicant’s Specification, Paragraph [0083]))
“obtain a classification result” can be performed in the mind or by hand by manually computing a metric of spasticity using at least limited amounts of data (Spasticity may be categorized into different levels depending on the severity according to a spasticity-classifying algorithm, so as to obtain a spasticity- classification result. In one implementation, the spasticity-classifying algorithm may include a defined Metric of Spasticity (MOS) (Applicant’s Specification, Paragraph [0090]))
“assess a limb movement property” can be performed in the mind or by hand by merely observing a lookup table of known quantities and mentally comparing the value of MOS (The calculated value of MOS may be compared to the lookup table and determine the spasticity-classification result based on the lookup table and the value of MOS (Applicant’s Specification, Paragraph [0093]))
The claim fails to recite any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two, as while the claim recites a position, velocity, and resistance meter (PVRM), and that the raw data is obtained by conducting a test protocol with a position, velocity, and resistance meter (PVRM), this limitation is considered to be well understood, routine, and conventional, as disclosed by Giuffrida (US-20130123666-A1; Various embodiments of the present invention may include a sensor for measuring a subject's external body motion. Many types of sensors are known by those skilled in the art for measuring external body motion. These sensors include but are not limited to accelerometers, gyroscopes, magnometers, resistive bend sensors, load cells, combinations thereof, and the like. The part of the body wearing the sensor and being measured for motion may be a limb (as at a wrist, ankle, heel, thigh, or finger) or may be the trunk of the body (as at a shoulder, waist, or torso) or according to other techniques known to those skilled in the art (Giuffrida, Paragraph [0056])). The claim as a whole does not amount to significantly more than the judicial exception at Step 2B, as the claim further recites the limitations of “obtaining raw data from the PVRM”, which is considered to be an insignificant extra-solution activity that amounts to mere data gathering (MPEP 2106.05(g)(3)), and “an electronic device in communication with the PVRM”/”a memory for storing instructions”/“a processor [to execute the abstract ideas]”/“transmit the raw data from the PVRM to the electronic device”, which are considered to be generic computer functions (MPEP 2106.05(d)(II)), wherein mere implementation of an abstract idea on a generic computer does not amount to significantly more than the judicial exception. As such, the claim is not patent eligible.
Dependent claim 17 incorporates the abstract idea of claim 16 therein, wherein claim 17 further limits the abstract idea by further defining what comprises each of the raw data, the processed data, and the set of parameters.
Dependent claim 18 incorporates the abstract idea of claim 16 therein, wherein claim 18 further discloses further discloses calibrating the PVRM, wherein this limitation is considered to be well understood, routine, and conventional by Stein (US-20140277542-A1; Note that the accelerometer can be calibrated with respect to a horizontal and vertical reference. The horizontal reference can be a table top, while the vertical reference can be perpendicular to the table top. A detailed discussion of accelerometers is not included since it is well known by one of ordinary skill in the arts (Stein, Paragraph [0194])) and Sobolewski (US-8467979-B2; Sensor calibration may be needed to assure that proportional response to the pressure force. Such calibration can be implemented in many different ways known to those skilled in the art. In the illustrated embodiment, if such calibration is needed, the microcontroller 46 is used to accomplish this calibration function (Sobolewski, Col 4, lines 20-26)). Claim 18 also discloses displaying and recording the set of parameters; however, this limitation is considered to be generic computer function (MPEP 2106.05(d)(II)).
Dependent claim 19 incorporates the abstract idea of claim 16 therein, wherein claim 19 merely further limits the abstract idea by further defining the functions of obtaining the classification result according to the classifying algorithm to be performed in the mind or by hand.
Dependent claim 20 incorporates the abstract idea of claim 19 therein, wherein claim 20 merely further limits the abstract idea by further defining the spasticity-classifying algorithm, the spasticity-classification result, the rigidity-classifying algorithm, and the rigidity-classification result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabrera (US-20070027631-A1).

Regarding claim 1, Cabrera teaches 
A method for measuring and assessing limb movement properties, the method comprising:
conducting a test protocol with a position, velocity, and resistance meter (PVRM) (the remote device 10 includes sensors 24. Preferably, the sensors include an accelerometer, a gyroscope, and a force or pressure sensor (Cabrera, Paragraph [0025]));
obtaining raw data from the PVRM and transmitting the raw data from the PVRM to an electronic device (The sensors provide data signals that relate to parameters such as position and displacement of the subject's limb and the force applied to move it through a range of motion (Cabrera, Paragraph [0025]));
processing the raw data to obtain processed data (data processing means connected to the sensors 24 for processing data signals generated by the sensors… The signal preprocessor 26 includes circuits and electronic devices for amplifying the signals, filtering extraneous information from the data signals, and/or smoothing the received signals (Cabrera, Paragraph [0025]));
obtaining a set of parameters based on the processed data (The host processor 14 is programmed to determine several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031]));
obtaining a classification result according to a classifying algorithm based on the set of parameter (The quantities measured and calculated by the system 10 according to the present invention can be used to standardize the description and characterization of a spastic reflex throughout its range of motion… The raw data generated by the remote device can also be processed to yield a set of identifying characteristics or parameters that would aid in diagnosing a disease state (Cabrera, Paragraph [0032])); and
assessing a limb movement property according to the classification result (The host processor 14 is programmed to determine several parameters that can be used to quantify a spastic reflex (Cabrera, Paragraph [0031]); The raw data generated by the remote device can also be processed to yield a set of identifying characteristics or parameters that would aid in diagnosing a disease state (Cabrera, Paragraph [0032])).

Regarding claim 2, Cabrera teaches
The method according to claim 1, wherein:
the raw data comprises a set of acceleration data, a set of rotation data, and a set of force data (Preferably, the sensors include an accelerometer, a gyroscope, and a force or pressure sensor. The sensors provide data signals that relate to parameters such as position and displacement of the subject's limb and the force applied to move it through a range of motion (Cabrera, Paragraph [0025]); An accelerometer 56, a gyroscope 58, and a pressure transducer 60 are mounted and connected on a circuit board 66 (Cabrera, Paragraph [0027])).

Regarding claim 3, Cabrera teaches
The method according to claim 2, wherein:
the raw data further comprises a forearm length (in evaluating a hypertonic condition in an arm, a remote device can be attached or placed on the upper portion of the arm, i.e., above the elbow, and a second remote device can be applied to the forearm (Cabrera, Paragraph [0037]); In geometric terms, the extremity to be tested has at least two segments at least one of which is movable relative to the other segment(s). The movable segment has a specified axis of rotation that is defined to be perpendicular to the plane of motion. A point on the movable segment is selected at a known distance from the axis of rotation. That point will move through an arc as the movable segment is moved through the range of motion (Cabrera, Paragraph [0036])) and patient information (Additionally, the information in the database would permit a therapist or medical practitioner to quickly recall and compare response data for multiple patients who have similar symptoms of hypertonia or have some other user-specified common criteria (Cabrera, Paragraph [0033])).

Regarding claim 4, Cabrera teaches
The method according to claim 1, wherein:
the processed data comprises a set of joint angular position, a set of speed, a set of acceleration, and a set of torque (determine several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031])).

Regarding claim 5, Cabrera teaches
The method according to claim 1, wherein:
the set of parameters comprises a range of motion (θROM), a peak muscle resistance (τpk), a change in peak muscle resistance at different speeds (Δτpk), an average muscle resistance (τavg), a catch angle (θcatch) when a catch is present, a max stretch speed before catch (ωmax) when the catch is present, and a local max speed during acceleration of a body segment (ωlocalmax) when the catch is not present (quantify aspects of the received data that are relevant to the motion of the limb or joint kinematics, such as the joint angle and velocity when as spastic catch occurs (Cabrera, Paragraph [0030]); several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031]); The system according to this invention can be used to characterize a hypertonic condition exhibited during a range of motion examination in terms of velocity, joint angle displacement, muscular resistance, chronology of events, and duration of events (Cabrera, Paragraph [0042])).

Regarding claim 6, Cabrera teaches
The method according to claim 1, further comprising:
performing a calibration of the PVRM before conducting the test protocol with the PVRM (A proximal segment of the extremity is held stationary in order to serve as a reference for determining the resistance to movement of the moving segment and the angle formed between the moving segment and the proximal segment. By convention, angle at the position of rest or at the maximum extension of the movable segment is defined as zero (0) degrees (Cabrera, Paragraph [0035])).

Regarding claim 7, Cabrera teaches
The method according to claim 1, further comprising:
displaying (The data can also be displayed in real time to provide virtually instantaneous feedback to the clinician or the therapist (Cabrera, Paragraph [0032])) and recording the set of parameters (the host processor will run software that provides the ability to store the received data in a database (Cabrera, Paragraph [0033])).

Regarding claim 13, Cabrera teaches
The method according to claim 1, wherein:
the PVRM comprises a primary module and a secondary module (wherein the device as seen in Figure 5 of Cabrera may comprise both a primary module and a secondary module).

Regarding claim 14, Cabrera teaches
The method according to claim 13, wherein:
the primary module comprises an angular and velocity sensor, a battery, and a microcontroller (The power supply 34 includes a battery and voltage regulation circuits as needed to provide a stable source of power to the sensors 24, the signal processing circuits 26 and 28, the data formatting circuit 30, and the wireless transceiver 32 (Cabrera, Paragraph [0026], Figure 5), wherein the device as seen in Figure 5 of Cabrera may comprise both a primary module and a secondary module); and
the secondary module comprises an angular and velocity sensor, a load sensing sensor, a cover plate, and a housing (The remote device 12 has a case 52 for encapsulating the sensors and the other electronic circuits and devices used in the remote device (Cabrera, Paragraph [0027], Figure 5), wherein the device as seen in Figure 5 of Cabrera may comprise both a primary module and a secondary module).

Regarding claim 15, Cabrera teaches
The method according to claim 1, wherein:
the PVRM comprises one or more primary modules and one or more secondary modules (wherein the device as seen in Figure 5 of Cabrera may comprise both a primary module and a secondary module); and
the PVRM is disposed at one or more body segments connected by a joint, the joint comprising at least one of a shoulder, an elbow, a wrist, a hip, a knee, or an ankle (For example, in evaluating a hypertonic condition in an arm, a remote device can be attached or placed on the upper portion of the arm, i.e., above the elbow, and a second remote device can be applied to the forearm (Cabrera, Paragraph [0037], Figure 6).

Regarding claim 16, Cabrera teaches
An apparatus for measuring and assessing limb movement properties, the apparatus comprising:
a position, velocity, and resistance meter (PVRM) (the remote device 10 includes sensors 24. Preferably, the sensors include an accelerometer, a gyroscope, and a force or pressure sensor. The sensors provide data signals that relate to parameters such as position and displacement of the subject's limb and the force applied to move it through a range of motion (Cabrera, Paragraph [0025])); and
an electronic device in communication with the PVRM, the electronic device comprising:
a memory for storing instructions (A data storage circuit 40 is connected to receive the re-formatted data signals from the data conversion circuit 38. The data storage circuit 40 includes data storage devices such as random access memory modules for buffering the data signals to the host processor 14 (Cabrera, Paragraph [0028])), and 
a processor in communication with the memory (Cabrera, Paragraph [0028]), when the processor executes the instructions, the processor is configured to cause the apparatus to:
conduct a test protocol with the PVRM (the remote device 10 includes sensors 24. Preferably, the sensors include an accelerometer, a gyroscope, and a force or pressure sensor (Cabrera, Paragraph [0025])), 
obtain raw data from the PVRM and transmit the raw data from the PVRM to the electronic device (The sensors provide data signals that relate to parameters such as position and displacement of the subject's limb and the force applied to move it through a range of motion (Cabrera, Paragraph [0025])), 
process the raw data to obtain processed data (data processing means connected to the sensors 24 for processing data signals generated by the sensors… The signal preprocessor 26 includes circuits and electronic devices for amplifying the signals, filtering extraneous information from the data signals, and/or smoothing the received signals (Cabrera, Paragraph [0025])), 
obtain a set of parameters based on the processed data (The host processor 14 is programmed to determine several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031])), 
obtain a classification result according to a classifying algorithm based on the set of parameters (The quantities measured and calculated by the system 10 according to the present invention can be used to standardize the description and characterization of a spastic reflex throughout its range of motion… The raw data generated by the remote device can also be processed to yield a set of identifying characteristics or parameters that would aid in diagnosing a disease state (Cabrera, Paragraph [0032])), and 
assess a limb movement property according to the classification result (Cabrera, Paragraph [0032]).

Regarding claim 17, Cabrera teaches
The apparatus according to claim 16, wherein: 
the raw data comprises a set of acceleration data, a set of rotation data, and a set of force data (Preferably, the sensors include an accelerometer, a gyroscope, and a force or pressure sensor. The sensors provide data signals that relate to parameters such as position and displacement of the subject's limb and the force applied to move it through a range of motion (Cabrera, Paragraph [0025]); An accelerometer 56, a gyroscope 58, and a pressure transducer 60 are mounted and connected on a circuit board 66 (Cabrera, Paragraph [0027]));
the processed data comprises a set of joint angular position, a set of speed, a set of acceleration, and a set of torque (determine several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031])); and
the set of parameters comprises a range of motion (θROM), a peak muscle resistance (τpk), a change in peak muscle resistance at different speeds (Δτpk), an average muscle resistance (τavg), a catch angle (θcatch) when a catch is present, a max stretch speed before catch (ωmax) when the catch is present, and a local max speed during acceleration of a body segment (ωlocalmax) when the catch is not present (quantify aspects of the received data that are relevant to the motion of the limb or joint kinematics, such as the joint angle and velocity when as spastic catch occurs (Cabrera, Paragraph [0030]); several parameters that can be used to quantify a spastic reflex, including, the angular and linear velocity of a point on the patient's limb, the angular and linear acceleration of that point, the absolute position and the change in position of that point over time, the location and the change in location of the point over time, and the torque or amount of resistance present when the limb is moved through its range of motion (Cabrera, Paragraph [0031]); The system according to this invention can be used to characterize a hypertonic condition exhibited during a range of motion examination in terms of velocity, joint angle displacement, muscular resistance, chronology of events, and duration of events (Cabrera, Paragraph [0042])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of Sanger (Classification and Definition of Disorders Causing Hypertonia in Childhood).

Regarding claim 8, Cabrera teaches
The method according to claim 1, wherein obtaining the classification result according to the classifying algorithm based on the set of parameter comprises:
determining whether a sign of high muscle resistance is present based on the set of parameters (The system according to this invention can be used to characterize a hypertonic condition exhibited during a range of motion examination in terms of velocity, joint angle displacement, muscular resistance, chronology of events, and duration of events (Cabrera, Paragraph [0042]));
in response to determining that the sign of high muscle resistance is present:
determining whether a catch is present (calculate an absolute position in space, to calculate a joint angle or angles as a function of time, or to quantify aspects of the received data that are relevant to the motion of the limb or joint kinematics, such as the joint angle and velocity when as spastic catch occurs (Cabrera, Paragraph [0030])) or a difference in resistance at a slow and fast stretch speed is larger than a pre-determined threshold,
in response to determining that the catch is present or the difference in resistance at the slow and fast stretch speed is larger than a pre-determined threshold, determining a spasticity-classification result based on a spasticity-classifying algorithm (spasticity can be defined as hypertonia in which one or both of the following signs are present: (1) resistance to movement that increases with increasing speed of stretch and varies with the direction of joint movement, and (2) resistance to movement that rises rapidly above a threshold speed or joint angle (Cabrera, Paragraph [0001])).

However, Cabrera fails to explicitly disclose in response to determining that the sign of high muscle resistance is not present, determining a subject is in a healthy condition. Cabrera does however disclose that hypertonia is a known abnormal condition in which resistance to movement is present (Hypertonia is a condition of abnormally increased resistance to externally imposed movement about a joint. It may be caused by or manifested as spasticity, dystonia, rigidity, or a combination of such symptoms. Spasticity is a velocity-dependent resistance of a muscle to stretching. Therefore spasticity can be defined as hypertonia in which one or both of the following signs are present: (1) resistance to movement that increases with increasing speed of stretch and varies with the direction of joint movement, and (2) resistance to movement that rises rapidly above a threshold speed or joint angle (Cabrera, Paragraph [0001])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cabrera so as to incorporate that in response to determining that the sign of high muscle resistance is not present, determining a subject is in a healthy condition as alluded to by Cabrera as Cabrera discloses assessing hypertonia based on the parameters indicative of hypertonia being present, however, if the method of Cabrera was conducted and parameters indicative of hypertonia were not present, the subject would be considered to be healthy.

However, while Cabrera discloses that hypertonia may manifest as rigidity (Cabrera, Paragraph [0001]), Cabrera also fails to explicitly disclose that muscle resistance is classified as rigidity in response to determining that the catch is not present and the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold, determining a rigidity-classification result based on a rigidity-classifying algorithm. Sanger discloses methods for differentiating between spastic and rigid hypertonia, wherein Sanger further discloses that rigidity may be identified based on the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold (“Rigidity” is defined as hypertonia in which all of the following are true: 1) the resistance to externally imposed joint movement is present at very low speeds of movement, does not depend on imposed speed, and does not exhibit a speed or angle threshold (Sanger, Results)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cabrera so as to incorporate that in response to determining that the catch is not present and the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold, determining a rigidity-classification result based on a rigidity-classifying algorithm as taught by Sanger so as to differentiate between different components of hypertonia so as to specifically diagnose hypertonia in patients (Cabrera, Paragraph [0001]; Sanger, Results).

Regarding claim 19, Cabrera teaches 
The apparatus according to claim 16, wherein, when the processor is configured to cause the apparatus to obtain the classification result according to the classifying algorithm based on the set of parameter, the processor is configured to cause the apparatus to:
determine whether a sign of high muscle resistance is present based on the set of parameters (The system according to this invention can be used to characterize a hypertonic condition exhibited during a range of motion examination in terms of velocity, joint angle displacement, muscular resistance, chronology of events, and duration of events (Cabrera, Paragraph [0042]));
in response to determining that the sign of high muscle resistance is present:
determine whether a catch is present (calculate an absolute position in space, to calculate a joint angle or angles as a function of time, or to quantify aspects of the received data that are relevant to the motion of the limb or joint kinematics, such as the joint angle and velocity when as spastic catch occurs (Cabrera, Paragraph [0030])) or a difference in resistance at a slow and fast stretch speed is larger than a pre-determined threshold,
in response to determining that the catch is present or the difference in resistance at the slow and fast stretch speed is larger than a pre-determined threshold, determine a spasticity-classification result based on a spasticity-classifying algorithm (spasticity can be defined as hypertonia in which one or both of the following signs are present: (1) resistance to movement that increases with increasing speed of stretch and varies with the direction of joint movement, and (2) resistance to movement that rises rapidly above a threshold speed or joint angle (Cabrera, Paragraph [0001])).

However, Cabrera fails to explicitly disclose in response to determining that the sign of high muscle resistance is not present, determining a subject is in a healthy condition. Cabrera does however disclose that hypertonia is a known abnormal condition in which resistance to movement is present (Hypertonia is a condition of abnormally increased resistance to externally imposed movement about a joint. It may be caused by or manifested as spasticity, dystonia, rigidity, or a combination of such symptoms. Spasticity is a velocity-dependent resistance of a muscle to stretching. Therefore spasticity can be defined as hypertonia in which one or both of the following signs are present: (1) resistance to movement that increases with increasing speed of stretch and varies with the direction of joint movement, and (2) resistance to movement that rises rapidly above a threshold speed or joint angle (Cabrera, Paragraph [0001])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cabrera so as to incorporate that in response to determining that the sign of high muscle resistance is not present, determining a subject is in a healthy condition as alluded to by Cabrera as Cabrera discloses assessing hypertonia based on the parameters indicative of hypertonia being present, however, if the method of Cabrera was conducted and parameters indicative of hypertonia were not present, the subject would be considered to be healthy.

However, while Cabrera discloses that hypertonia may manifest as rigidity (Cabrera, Paragraph [0001]), Cabrera also fails to explicitly disclose that muscle resistance is classified as rigidity in response to determining that the catch is not present and the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold, determining a rigidity-classification result based on a rigidity-classifying algorithm. Sanger discloses methods for differentiating between spastic and rigid hypertonia, wherein Sanger further discloses that rigidity may be identified based on the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold (“Rigidity” is defined as hypertonia in which all of the following are true: 1) the resistance to externally imposed joint movement is present at very low speeds of movement, does not depend on imposed speed, and does not exhibit a speed or angle threshold (Sanger, Results)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Cabrera so as to incorporate that in response to determining that the catch is not present and the difference in resistance at the slow and fast stretch speed is not larger than the pre-determined threshold, determining a rigidity-classification result based on a rigidity-classifying algorithm as taught by Sanger so as to differentiate between different components of hypertonia so as to specifically diagnose hypertonia in patients (Cabrera, Paragraph [0001]; Sanger, Results).

Allowable Subject Matter
Claims 9-12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 9-10 and 20, Park (Artificial Neural Network Learns Clinical Assessment of Spasticity in Modified Ashworth Scale) discloses measuring joint motion and resistance based on parameters including range of motion, min/max stretching angles, max stretching speed, angle of catch based on max deceleration, max resistance, magnitude of catch, peak resistance torque in order to quantify joint motion and torque (Page 1908, Right Col, Paragraph 3), and Pandyan (Biomechanical examination of a commonly used measure of spasticity) discloses measuring catch angle (using Modified Ashworth Scale (MAS)), resistance to passive movement, passive range of movement, and speed so as to clinically grade muscle resistance (The primary measures were MAS, RTPM, passive range of movement (PROM), and speed (ratio of PROM to time taken to complete the movement) (Pandyan, Page 861, Right Col, Paragraph 3); the assessor estimated the angle at which the catch was perceived (as a percentage of each individual's PROM) on a horizontal visual analogue scale that represented full range of movement. The clinical catch angle (CCA) was calculated from these data (Pandyan, Page 861, Right Col, Paragraph 4)), wherein both Park and Pandyan disclose the use of the Modified Ashworth Scale (as disclosed in the Applicant’s Specification as the metric comprising 6 levels), but neither disclose the use of an algorithm to define a metric of spasticity which comprises multiplying the known parameters that influence spasticity by respective constants. As such, the claims contain allowable subject matter.
Regarding claims 11-12 and 20, Song (Design of a Portable Position, Velocity, and Resistance Meter (PVRM) for Convenient Clinical Evaluation of Spasticity or Rigidity) discloses measuring numerical parameters so as to qualitatively assess rigidity, wherein the parameters affecting rigidity include muscle resistance (angular position, angular velocity, and muscle resistance data during a passive stretch test about a joint at different flexion or extension speeds for patients with different levels of spasticity and rigidity (Song, Page 1, Left Col, Paragraph 1)), wherein these parameters can further be used with the Unified Parkinson's Disease Rating Scale (UPDRS) to measure rigidity, Cano-de-la-Cuerda (Isokinetic dynamometry as a technologic assessment tool for trunk rigidity in Parkinson's disease patients) discloses measuring muscle resistance as a parameter to quantify muscle rigidity (isokinetic dynamometers can move a patient’s joint or trunk in a continuous passive mode, and the resistance offered to this passive movement will be registered as an objective measure of rigidity (Page 494, Left Col, Paragraph 3)), wherein both Song and Cano-de-la-Cuerda disclose the Unified Parkinson’s Rating Scale as a metric of rigidity, but neither disclose an algorithm similar to that which is claimed in claims 11-12 and 20. As such, the claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 December 2022